Citation Nr: 1209308	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-11 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to April 1995.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

The claim for service connection for a bilateral foot disability is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A September 1995 rating decision denied the claim of entitlement to service connection for fallen arches.  Subsequently, July 2002 and February 2004 rating decisions denied the Veteran's petition to reopen the previously denied claim of entitlement to service connection for fallen arches.

2.  Evidence associated with the claims file since the February 2004 rating decision was not of record at the time of the February 2004 rating decision and relates to unestablished facts necessary to substantiate the Veteran's claim of entitlement to service connection for a bilateral foot disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service connection for a bilateral foot disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An unappealed rating decision in September 1995 denied the Veteran's claim of entitlement to service connection for fallen arches on the basis that the claim was not well grounded, due to the lack of a diagnosis of fallen arches in service or after separation from service.  Subsequently, a July 2002 rating decision denied the Veteran's petition to reopen the claim, on the basis that the Veteran had not submitted medical evidence showing treatment during service for fallen arches and medical evidence showing continuity of treatment since separation from service.  Finally, a February 2004 rating decision denied the Veteran's petition to reopen the claim, on the basis that the Veteran had not submitted medical evidence showing a diagnosis of fallen arches in service or after separation from service.  The relevant evidence of record at the time of the February 2004 rating decision consisted of the Veteran's service medical records and private medical records dated in August 1999.
 
The Veteran did not perfect an appeal as to the February 2004 rating decision.  Therefore, the February 2004 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

In January 2006, a claim to reopen the issue of entitlement to service connection for fallen arches was received.  Evidence of record received since the February 2004 rating decision includes private medical records dated from February 1997 to November 2005 and a July 2005 statement from a friend of the Veteran.  All of the evidence received since the February 2004 rating decision is new in that it was not of record at the time of the February 2004 decision.  The new evidence includes medical evidence of multiple diagnoses of foot disorders, including hammertoes, plantar fasciitis, and neuritis.  In addition, in a November 2003 private medical report the Veteran reported experiencing an episode of foot pain during service in 1993.  After examination, the assessment was bilateral plantar fasciitis secondary to probable old plantar fascial rupture.  In addition, in the July 2005 statement, the Veteran's friend reported that the Veteran had complained of foot pain during boot camp, which began in October 1993.

That new evidence is presumed credible for the purpose of determining whether to reopen the claim.

Accordingly, the Board finds that the new evidence demonstrates that the Veteran had a current diagnosis of a bilateral foot disorder, and includes competent lay evidence that the Veteran reported experiencing foot symptoms during military service.  Therefore, the new evidence includes competent evidence which relates to unestablished facts necessary to substantiate the Veteran's claim and the new evidence creates a reasonable possibility of substantiating the claim.  As the new is also material, the case must be reopened.  Molloy v. Brown, 9 Vet. App. 513 (1996).


ORDER

As new and material evidence has been submitted, the claim of entitlement to service connection for a bilateral foot disorder is reopened; to that extent the appeal is granted.


REMAND

The Veteran seeks service connection for a bilateral foot disorder.  The Veteran's service treatment records show multiple reports of bilateral ankle or foot symptoms from October 1993 to November 1993.  In addition, on the Veteran's April 1995 separation report of medical history, she stated that she had fallen arches.  The Veteran reported that the disorder was first noted during basic training, caused pain with increased exercise, and was relieved by soaking her feet.

In addition, the medical evidence of record shows that hammertoes and bilateral plantar fasciitis were diagnosed in February 1997, less than two years after the Veteran's separation from military service.  At the time, the Veteran reported that she had experienced the symptoms for several years.  The medical evidence of record shows that various foot disorders have been consistently diagnosed since February 1997.

Accordingly, there is medical evidence that the Veteran experienced foot symptomatology during military service, and that the Veteran has had a diagnosis of a foot disorder since February 1997.  The Veteran has not been provided with a VA medical examination to determine the etiology of her currently diagnosed bilateral foot disorder.  There is no medical evidence of record which provides an opinion as to whether the Veteran's currently diagnosed bilateral foot disorder is related to the Veteran's military service.  Therefore, the Board finds that a medical examination is needed to determine the etiology of the Veteran's currently diagnosed bilateral foot disorder.  38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to ascertain the etiology of any bilateral foot disorder found.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any bilateral foot disorder found is at least as likely as not (50 percent or greater probability) related to the Veteran's period of service or the complaints of foot problems during that service.  A complete rationale for the opinion must be provided.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


